Exhibit 10.1.13

EMPLOYMENT AGREEMENT

AGREEMENT made as of, between The Doe Run Resources Corporation, a New York
corporation, (herein called the “Company”), with its principal location at 1801
Park 270 Drive, Suite 300, St. Louis, Missouri 63146 and Theodore P. Fox
(“Employee”).

W I T N E S S E T H

WHEREAS, the Company desires to employ the Employee and Employee desires to be
employed by the Company, all on the terms hereof;

In consideration of the mutual covenants herein contained, it is hereby agreed
as follows:

1.             Terms and Duties

Commencing on the date of this Agreement and continuing until October 31, 2009,
unless sooner terminated or extended as herein provided (the “Employment Term”),
the Company shall employ the Employee, and Employee hereby accepts employment,
as Vice President of Finance/Chief Financial Officer.  During the Employment
Term the Employee shall devote all of his business time and his best efforts to
the business of the Company, and any subsidiaries, as may be necessary to
perform his duties hereunder, in accordance with the policies, procedures,
business plans and budgets from time to time established by the Board of
Directors, the Chairman of the Board or President; and Employee shall not have
any other business affiliations.

2.             Compensation

In full compensation for the services to be rendered by the Employee to the
Company and its subsidiaries hereunder during the Employment Term, the Company
will pay to the Employee, and the Employee shall accept:

(a)           a base annual salary of $250,000 for each employment year of the
Employment Term payable in installments not less frequently than monthly; plus


--------------------------------------------------------------------------------




(b)           such additional amounts, if any, as the Board of Directors of the
Company may determine from time to time in its sole discretion.

3.             Placement of Employment

The Employee’s regular place of employment during the Employment Term shall be
at the principle office of the Company which is currently at St. Louis,
Missouri.

4.             Travel Expenses

The Employee shall engage in such travel as may reasonably be required in
connection with the performance of his duties.

All reasonable travel and other expenses incurred by the Employee (in accordance
with the policies of the Company established from time to time) in carrying out
his duties hereunder will be reimbursed by the Company on presentation to it of
expense accounts and appropriate documentation in accordance with the customary
procedures of the Company for reimbursement of expenses.  The Employee shall be
entitled to a travel advance in the discretion of the Company when anticipated
travel warrants such advance.

5.             Vacation

During the Employment Term, the Employee shall be entitled to vacation periods
not exceeding three weeks each year, to be taken at such time or times as shall
be mutually convenient to the Company and the Employee (but not more than two
weeks consecutively).  Unused vacation shall not accumulate from year to year.

6.             Benefits

The Company agrees to provide to the Employee during the Employment Term the
medical, hospitalization, disability insurance benefits and other benefits that
it provides to its other management employees subject to waiting periods
required by certain insurance policies.  The Company will provide Employee with
a monthly car allowance of $1,000.00.

2


--------------------------------------------------------------------------------




7.             Covenants of the Employee.

(a)            During the term of the Employee’s employment with the Company and
for all time thereafter the Employee covenants and agrees that the Employee will
not in any manner directly or indirectly, except as required in the Employee’s
duties to the Company, disclose or divulge to any person, entity, firm or
company whatsoever, or use for the Employee’s own benefit or the benefit of any
other person, entity, firm or company, directly or indirectly, any knowledge,
devices, information, techniques, customer lists, business plans or other data
belonging to the Company or developed by the Employee on behalf of the Company
during his employment with the Company without regard to whether all of the
foregoing matters will be deemed confidential, material or important, the
parties hereto stipulating, as between them, that the same are important,
material, confidential and the property of the Company, that disclosure of the
same to or use of the same by third parties would adversely affect the effective
and successful conduct of the business of the Company and the goodwill of the
Company, and that any breach of the terms of this subparagraph (a) shall be a
material breach of the Agreement.

(b)          During the term of the Employee’s employment with the Company and
for a period to two (2) years (the “Covenant Term”) after cessation for whatever
reason of such employment, the Employee covenants and agrees that the Employee
will not in any manner directly or indirectly;

(i)              solicit, divert, take away or interfere with any of the
customers (or their respective affiliates or successors) of the Company;

(ii)             engage directly or indirectly, either personally or as an
employee, partner, associate partner, officer, manager, agent, advisor,
consultant or otherwise, or by means of any corporate or other entity or device,
in any business which is competitive with the business of the Company, its
vendors, customers or creditors.  For purposes of this covenant a business will
be deemed competitive if

3


--------------------------------------------------------------------------------




it is conducted in whole or in part within any geographic area wherein the
Company is engaged in marketing its products, and if it involves the mining,
smelting, refining, producing, recycling or fabrication of metals or metal
concentrates or any other business which is in any manner competitive, as of the
date of cessation of the Employee’s employment, with any business then being
conducted by the Company or as to which the Company has then formulated
definitive plans to enter;

(iii)            induce any salesman, distributor, supplier, manufacturer,
representative, agent or other person transacting business with the Company to
terminate their relationship with the Company, or to represent, distribute or
sell products in competition with products of the Company; or

(iv)           induce or cause any employee of the Company to leave the employ
of the Company.

(c)          All the covenants of the Employee contained in this paragraph 8
shall be construed as agreements independent of any other provision of the
Agreement, and the existence of any claim or cause of action against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of these covenants.

(d)          Within the terms of this Agreement, the parties hereto intend to
limit disclosure and competition by the Employee to the maximum extent permitted
by law.  If any court of competent jurisdiction ruling on this Agreement shall
determine that the scope or duration of any limitation contained in this
paragraph 7 is too extensive to be legally enforceable, then the parties hereby
agree that the scope and duration (not greater than that provided for herein) of
such limitation shall be the maximum scope and duration which shall be legally
enforceable and the Employee hereby consents to the enforcement of such
limitation as so modified.

4


--------------------------------------------------------------------------------




(e)          The Employee acknowledges that any violation by him of the
provisions of this paragraph 7 could cause serious and irreparable damages to
the Company.  He further acknowledges that it might not be possible to measure
such-damages in money.  Accordingly, the Employee further acknowledges that, in
the event of a breach or threatened breach by him of the provisions of this
paragraph 7, the Company may seek in addition to any other rights or remedies,
including money damages, an injunction or restraining order, restraining the
Employee from doing or continuing to do or perform any acts constituting such
breach or threatened breach, without the need to post a bond therefore.

8.             Employee Inventions

The Employee agrees to assign and transfer to the Company, its successors and
assigns, his entire right, title and interest in and to any or all inventions,
designs, discoveries and improvements which he may make, either solely or
jointly with others, during the Employment Term hereunder and for a period of
one (1) year thereafter, which relate in any way to the business or products of
the Company, together with all rights to letters patent which may be granted
thereon.  Immediately upon making any inventions, designs, discoveries or
improvements, the Employee shall notify the Company and, without further
compensation, shall execute and deliver to the Company such documents as may be
necessary to prepare or prosecute applications for patents upon such inventions,
designs, discoveries and improvements, and shall assign and transfer to the
Company his entire right, title and interest therein.  The Company shall pay all
expenses involved in carrying out the provisions of this Paragraph 9.

9.             Employee’s Representation

Employee hereby represents to the Company that he has full right and power to
enter into this Agreement and carry our his duties hereunder, and that same will
not constitute a breach of or default under any employment, confidentiality,
non-competition or other agreement by which he may be bound.

5


--------------------------------------------------------------------------------




10.           Early Termination of Employment Term

(a)           If during the Employment Term, the Employee fails because of
illness or other incapacity (including incapacity because of substance abuse) to
render to the Company the services required of him hereunder for a period of 90
days (during which the Company shall continue the Employee’s compensation at the
rates herein provided), the Company may, in its discretion, give 90 days notice
of termination of the Employment Term (during which the Employee’s compensation
shall likewise be continued), and if the Employee shall not resume full
performance of his duties within such 90 day period, the Employment Term shall
terminate at the expiration thereof, provided that any such termination shall
not effect the right of the Employee (or his estate) to continue to receive
benefits under any disability insurance plan covering the Employee which is in
effect at the date of termination.

(b)           The Employment Term shall end upon the death of the Employee.

(c)           This Agreement and Employee’s employment may be terminated by the
Company for cause without notice.  To the extent that this Agreement and
Employee’s employment is terminated for “Cause”, as that term is defined in this
paragraph 10, Employee shall be entitled to receive only the base salary which
has accrued and remains unpaid during the month the Employee’s employment is
terminated.  The obligations of Employee under paragraphs 7 and 8 shall continue
notwithstanding the termination of Employee’s employment and this Agreement.

(d)           Employee may voluntarily terminate his employment with Company
without cause at any time during the Employment Term with 90 days advance
notice; provided, however, that in the event of such voluntary termination,
Employee’s obligations pursuant to paragraphs 7 and 8 of this Agreement shall
continue, and Employee shall be entitled to receive only the base salary which
has accrued and remains unpaid during the month the employment is terminated.

6


--------------------------------------------------------------------------------




(e)           Employee may terminate this Agreement for Cause without notice if
the Company breaches this Agreement; provided, however, that in the event of
such termination, Employee’s obligations pursuant to paragraphs 7(a), (c), (d),
(e) and 8 shall continue, but Employee will be relieved of any obligations not
to compete against Company pursuant to paragraph 7(b).

(f)            For purposes of this Agreement, the term “Cause” shall mean one
or more of the following:  Employee destruction of business, Employee breach of
trust, Company breach of this Agreement, Employee breach of this Agreement
(including, but not limited to violation of paragraphs 7 and/or 8) or Employee
gross misconduct, gross malfeasance, gross misfeasance, or gross nonfeasance
during the Employment Term.

11.           Automatic Renewal

Unless terminated pursuant to the provisions of Section 11, this Agreement shall
automatically renew and be extended from year to year after October 31, 2009,
unless terminated by the Company’s written notice given to the Employee at least
three months prior to its termination date.  If any such notice be given, this
Agreement shall terminate on the next succeeding October 31st.

12.           Successors

The rights, benefits, duties and obligations under this Agreement shall inure to
and be binding upon the Company and its successors and assigns and upon the
Employee and his legal representatives, legatees and heirs.  It is specifically
understood, that this Agreement and/or any of Employees benefits hereunder may
not be transferred or assigned by the Employee.

13.           Notices

Notices hereunder shall be in writing and shall be sent by telegraph or by
certified or registered mail, telecopy, or recognized overnight delivery service
(such as Federal Express prepaid as follows:

7


--------------------------------------------------------------------------------




To Employee:

Theodore P. Fox III

49 Pacland Estates Dr.

Chesterfield, MO  63005

To Company:

A. Bruce Neil

President

THE DOE RUN RESOURCES CORPORATION,

d/b/a  THE DOE RUN COMPANY

1801 Park 270 Drive; Suite 300

St. Louis, Missouri 63146

With a Copy to:

The Renco Group, Inc.

30 Rockefeller Plaza, Suite 4225

New York, NY  10112

Attn:       Ira Leon Rennert, Chairman

and shall be deemed to have been given when telecopied to the addresses or three
days after placed in mail or the second business day following delivery to a
recognized overnight delivery service (such as Federal Express) or a telegraph
company, prepaid and properly addressed.  Notices to the Employee may also be
delivered to him personally.  Notices of change of address shall be given as
provided above, but shall be effective only when actually received.

14.           Waivers

The failure of either party to insist upon the strict performance of any of the
terms, conditions, and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions, and provisions shall remain in full force and effect.  No waiver of
any term or condition of the Agreement on the part of the Company.

8


--------------------------------------------------------------------------------




15.           Entire Agreement; Governing Law

There are no oral or written understandings concerning the Employee’s employment
other than this Agreement and the separate Net Worth Appreciation Agreement
between the Company and the Employee (“NWAPA”).  This Agreement may not be
modified except by a writing signed by the parties.  This Agreement supersedes
any and all prior employment agreements or understandings except the NWAPA. 
This Agreement is made under, and shall be construed in accordance with, the
laws of the State of Missouri, applicable to agreements to be performed wholly
within that state.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on September 5, 2006.

 

Attest:

The Doe Run Resources Corporation

 

 

 

 

 

 

/s/ Louis J. Maurcheau

 

By:

/s/ A. B. Neil

 

 

 

 

 

 

Witness:

 

 

 

 

 

 

 

/s/ Theodore P. Fox, III

 

 

 

Theodore P. Fox

 

9


--------------------------------------------------------------------------------